                                                                            マ一
                                         :∫
Case 0:06-cr-60130-FAM Document 375-1η Entered
                                        ア      on FLSD
                                                  ち)biでDocket 09/11/2020 Page 1 of 2
                                    6。 vernMで                   2ヽ




               U.S. Department of Justice
               Federal Bureau of Prisons


     CHANG           E NOTICE
     OPI:                 RSD/RSB
     NUMBER:              7320.01,CN… 1
     DATE:                August l,2016


     Home Gonfinement

                    /s/

     物     rθ ν :ThOmas R.Kane
               θグ
                    Acting Director,Federal Bureau of Prisons


     This Change Noticc(CN)implements a change to Program Statement 7320.01,Home
     Conflnement,dated Septembcr 6,1995. This CN removes the rcquirement of subsistence
     conec■ 。n for any resdent whle on Home Coninement.The new hnguage is lighlighted.


     The fo1lowing language is removed from Section 8.c.(2)ofthC PrOgram Statcmcnt:


      (2)SubsiStence Contrttbut土 ons. Provttders shall col■ ect 25t of
     each emp■ oyed resttdentis weekly gross income′ rounded down to a
     who■ e do■ lar amount. Home confinement residents who are not
     employed′ but have other means of financ■ al support′ shall
     contr■ bute an appropr■ ate amount as determ■ ned by the prov■ der
     and approved by the CCM. Ordinar■ ly′ the amount should
     approximate 252 of the residentis weekly incomeo Substtstence
     contr■ butions collected shall be used to defray program costs′
     and the prov■ der shall deduct the amount col■ ected from the
     amounts bi■ led to the Bureau. In many cases′      inmate subsistence
     contr■ butions w■ 1l cover the entire cost of home confttnement′
     however′ 土ndttv■ dual subs■ stence col■ ections may not exceed the
     weekly cumu■ ative contract per diem rate (土 .e.′ the daily rate x
     7). ProViders shal■ provide receipts to program participants for
     a■ ■ co■ ■ections and shall maintain collection records for audit
     purpttses.

     Section 8.c.(2)now reads:


     (2) Subsistence Contributions. Home confinement residents are
     not required to pay subsistence.
Case 0:06-cr-60130-FAM Document 375-1 Entered on FLSD Docket 09/11/2020 Page 2 of 2


                                                                P.S.1320.0L
                                                           September 6, 1995
                                                                      Page 5
       b. CCM Review. Upon receiving each referra.l- packet, the CCM
     is to rerriew thre referral- in light of the progranming options
     availabl-e in the inmate's release destination area.
       OccasionalIy, a referral may indicate no obvious risk to the
     community and no need for CCC services (for example, a supportive
     family, a stabl-e residence, confirmed employment (if employable),
     and a positive institutional adjustment). In such cases, the         CCM
     may bypass a CCC and place the inmate directly on home
     confinement.
       Conversely, higher rlsk inmates requiring extensive transition
     assistance may not be placed on home confinement at all, or
     placed only briefly following CCC placement.
       c. Inmate Declination.      An inmate who declines to participate
     in a rffifj-nement                   program may be transferred to      a
     more secure facility.
     B. PLACEMENT ON HOME CONFINEMENT. OnIy the CCM may approve home
     conf                               the U. S. Probation Officer
     (USPO) prior to final approval of placement on home confinement
     and document that notification is in the file.  General
     considerations are:
       a. Program Selection. In some ;urisdictions, home confinement
     programs may be available through a U. S. Probation office, a
     contract CCC or under an Intergovernmental Agreement. The CCM
     shall select the program most like1y to meet the inmate's needs,
     giving consideration to such factors as cost effectiveness,
     geography, and other management variables.
       Home Confinement Program requirements, including accountability
     and other supervision needs, are specified in Attachment B. The
     CCM must approve any modification to these requirements in
     advance.
       b. Release Plan Verification.    To approve a home confinement
     placem                          tten verification of the release
     plan from either the USPO or the CCC, including:
           (1) The planned residence, including assurance that it has
     telephone service without prohibited services listed in
     Attachment A;
           (2) Adults sharing the residence wj-th the inmate are aware
     of, and  not opposed to, the inmate's plan to participate in the
     programr' and,
          (3) Employment (for employable inmates). Release
     employment is desirable but not required.
